DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Applicant's amendments and remarks, filed 07/15/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 9-19 and 28-30 are under examination. 
Claim 1-8 and 20-27 are cancelled. 
Information Disclosure Statement
The information disclosure statement(s) filed 07/15/2022 fail(s) to comply with 37 CFR 1.98 and MPEP 609.01. In particular, the IDS documents cite two non-English Japanese foreign language documents, however no English language translations have been provided. For non-English documents that are cited, the following must be provided: 
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or 
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). 
The IDS has been placed in the application file, but the information referred to therein has not been considered.

Withdrawn Rejections
The rejection under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of applicant’s amendments, which include cancelling claims 1-8 and 20-27.
The rejection under 35 U.S.C. 103(a) as being unpatentable over Stoddart et al. (PNAS, 2009, vol. 106, no. 19, pp. 7702–7707) is withdrawn in view of applicant’s amendments, which include cancelling claims 1-8 and 20-27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-19 and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akeson et al. (US 7,625,706; Issued: Dec. 1, 2009) in view of Muzard et al. (Biophysical Journal, Volume 98, May 2010, pp. 2170–2178). 
Akeson teaches systems and methods for analyzing a polymer at a specified rate using nanopores and molecular motors [Abstract]. Regarding claims 9, 28-30, Akeson teaches translocating polynucleotides through nanopores [Figure 1; Figures 2A through 2D; Figure 8; Col. 2], including the use of molecular motors that include DNA polymerase  for controlling the speed of translocation [Figure 3; Figure 8; col. 15, para. 5, Ref. claim 1], wherein the molecular motors are broadly interpreted as molecular brake controls as they can be modified to speed up or slow down the polynucleotides [col. 15]. Akeson additionally teaches that the “molecular motor” is a molecule (e.g., an enzyme) that physically interacts with a polymer, e.g., a polynucleotide, and is capable of physically moving the polymer with respect to a fixed location [Summary of the Invention]. Therefore, absent any limiting definitions to the contrary, the molecular motor of Akeson broadly reads on a polymer binding moiety and molecular brake, and the polynucleotide reads on a polymer comprising a plurality of polymer (or k-mer) units. 
Akeson does not specifically teach performing translocation in a single direction through the nanopore. However, Akeson teaches that the molecular motors provide a mechanism for controlling the rate of translocation from 0 to 2000 nucleotides per second, which at a minimum suggests forward movement, and teaches the sequential movement  of polynucleotide bases as they pass through the nanopore [Figure 11], which also suggests translocation in a single direction. 
Furthermore, Muzard teaches methods for analyzing the directional influence of geometrical factors on the translocation of macromolecules through nanopores, including forward and backwards translocation of DNA through nanopores [See entire].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Akeson by performing translocation in a single direction, since Muzard teaches geometric considerations for both forward and backward translocation of polymers through nanopores, and since artisan would recognize that protein translocation across a membrane (in directional analysis) normally starts from an N-terminal signal peptide and proceeds in an N-to-C-terminal direction.  Therefore, absent any structural limitations of the claimed molecular brake that would serve to exclude this interpretation, the feature of performing translocation in a single direction through the nanopore would have been obvious given the teachings of Akeson and the knowledge available to one of ordinary skill in the art. The motivation would have been to optimize the flow of target molecules across the nanopore. 
Akeson teaches applying a voltage gradient (i.e. a difference of electrical potential) over time to the nanopore analysis system [col. 2, para. 4; col. 13, para. 6, para. 7, Figures 1, 2, 3, 8, 14]. Akeson does not specifically teach applying a plurality of different voltages that are continuously varied and repeatedly applied. However, the choice of voltages being used and applied is considered to be an arbitrary design consideration and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, Akeson teaches that the voltage bias can be varied over a specified range,  cycled between positive or negative to control movement, turned off completely [col. 11, para. 1; col. 16; Figure 9B] and/or applied continuously over a set time period, e.g. 450mS [Figure 14; col. 18, para. 4]. Therefore, at the time the instant invention was made, one of skill in the art would have expected that the method of Akeson could have applying a plurality of voltages across the nanopore that are continuously varying because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Akeson. 
Akeson additionally teaches measuring a signal corresponding to the translocation of the target polynucleotide through the nanopore, wherein the signal is based on ion current measurements [col. 2, para. 4; col. 13, para. 6, para. 7, Figures 1, 2, 3, 8, 14], which reads on the measuring step as claimed. 
With regards to claims 10-19, the combination of Akeson and Muzard teaches or suggests all aspects of these claims for the following reasons.  Regarding claim(s) 10, 17, 18, Akeson teaches applying a voltage gradient over time (i.e. input signals) during translocation [col. 2, para. 4; col. 13, para. 6, para. 7, Figures 1, 2, 3, 8, 14], wherein voltage bias can be varied (i.e. cycled) or changed with regards to polarity [col. 11, para. 1; col. 16; Figure 9B] and/or applied continuously over a set time period, e.g. 450mS [Figure 14; col. 18, para. 4]. Akeson does not specifically teach cycle period durations as recited in claims 11, 12, 13, 14, 15, 16, 17, and 19. However, Akeson teaches that their nanopore detection system can be varied according to time, amplitude, and current, as discussed above and in [col. 6]. Furthermore, the length of voltage cycle periods and the differences in voltage level used is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that these particular features provide an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method made obvious by Akeson by varying their voltage control elements to encompass the claimed cycle durations. The motivation would have been to control translocation rates, as taught by Akeson [Summary of Invention]. For these reasons, the instant claims do not recite any new element or new function or unpredictable result.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive in view of the modified rejection, which newly applies the teachings of Muzard. 
That being said, Applicant argues that Akeson does not specifically teach applying a plurality of different voltages that are continuously varied and repeatedly applied. In response, the examiner maintains that Akeson indeed teaches applying a voltage gradient (i.e. a difference of electrical potential) over time to the nanopore analysis system [col. 2, para. 4; col. 13, para. 6, para. 7, Figures 1, 2, 3, 8, 14] but also acknowledges that Akeson does not specifically teach  applying a plurality of different voltages that are continuously varied and repeatedly applied as claimed. However, as discussed above, it is the examiner’s position that the choice of voltages being used and the cycle in which they are applied is considered to be an arbitrary design consideration and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, Akeson teaches that the voltage bias can be varied over a specified range,  cycled between positive or negative to control movement, turned off completely [col. 11, para. 1; col. 16; Figure 9B] and/or applied continuously over a set time period, e.g. 450mS [Figure 14; col. 18, para. 4]. Therefore, at the time the instant invention was made, one of skill in the art would have expected that the method of Akeson could have applying a plurality of voltages across the nanopore that are continuously varying, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Akeson. For at least these reasons the rejection is maintained. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasianowicz et al. (Annu. Rev. Anal. Chem. 2008. 1:737–66) teaches methods for using large macromolecules (i.e. polymer binding moieties) for controlling translocation of a polynucleotide through the nanopores [Section 7]. Kasianowicz teaches the use of polymerase chain reaction (i.e. enzymatic assistance) to demonstrate that single-stranded DNA (ssDNA) is transported through the α-hemosylin nanopore [page 745, Figure 3]. 
Applicant is reminded that prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b). [See also MPEP 804.02]. 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A) The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue is anticipated by, or would have been an obvious variation of the invention defined in a claim in the patent.
Claims 9-19 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-17 of application 15/487,329. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of the ‘329 application a species of the genus recited in instant claim(s) 9 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 9, plus additional features and/or limitations. Therefore, instant claim(s) 9-19 and 28-30 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619